 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1194 
IN THE HOUSE OF REPRESENTATIVES 
 
March 18, 2010 
Mr. Cantor submitted the following resolution; which was laid on the table 
 
RESOLUTION 
Raising a question of the privileges of the House. 
 
 
Whereas at least three members of the House Democratic Leadership have endorsed a procedural tactic for the sole purpose of avoiding an up-or-down vote, by the yeas and nays, on the Senate-passed health care bill; 
Whereas, on Tuesday, March 16, 2010, Representative James Clyburn, the House majority whip, stated, We will deem passed the Senate bill …; 
Whereas on Tuesday, March 16, The Washington Post reported, After laying the groundwork for a decisive vote this week on the Senate’s health-care bill, House Speaker Nancy Pelosi suggested Monday that she might attempt to pass the measure without having members vote on it. Instead, Pelosi (D–Calif.) would rely on a procedural sleight of hand …; 
Whereas in the same Washington Post article, the Speaker declared, … I like it because people don’t have to vote on the Senate bill.; 
Whereas on Tuesday, March 16, McClatchy Newspapers reported Representative John Larson, chairman of the House Democratic Caucus, stated, Many of our members would prefer not to have voted for the Senate bill.; 
Whereas on Tuesday, March 9, U.S. News and World Report reported, Pelosi gaffed, telling the local elected officials assembled that Congress [has] to pass the bill so you can find out what’s in it, away from the fog of controversy.; 
Whereas on Tuesday, March 16, The Washington Post editorialized, … what is intended as a final sprint threatens to turn into something unseemly and, more important, contrary to Democrats’ promises of transparency and time for deliberation. … [I]t strikes us as a dodgy way to reform the health-care system. Democrats who vote for the package will be tagged with supporting the Senate bill in any event.; 
Whereas on Tuesday, March 16, the Cincinnati Enquirer editorialized, This disgusting process, which Democrats brazenly wish to bring to conclusion this week, is being done with little regard for the opinions of a clear majority of Americans who, while they may believe health care reform is necessary, think this particular approach will take our nation down the wrong economic path.; 
Whereas bipartisan members of the House and Senate have expressed their opposition to using the Slaughter Solution; 
Whereas on Wednesday, March 10, Representative Joe Donnelly released the following statement, The process over the past few months has been frustrating, including the cutting of unacceptable special deals to assure a few senators’ votes.; 
Whereas Representative Jason Altmire of Pennsylvania has characterized the exploitation of the Slaughter Solution by Democratic Leadership as wrong and unpopular among his constituents; 
Whereas on Friday, March 12, POLITICO reported on a memo sent from Representative Chris Van Hollen, chairman of the Democratic Congressional Campaign Committee, to freshman and sophomore House Democrats that stated, At this point, we have to just rip the band-aid off … Things like reconciliation and what the rules committee does is INSIDE BASEBALL.; 
Whereas on Tuesday, March 16, Roll Call reported, Hoyer argued that the American public isn’t interested in the process lawmakers use for approving reforms …; 
Whereas on Tuesday, March 16, Representative James Clyburn told Fox News, Controversy doesn’t bother me at all.; 
Whereas the Democratic leadership of the House has conducted a calculated and coordinated attempt to willfully deceive the American people by embracing the Slaughter Solution; 
Whereas resorting to the Slaughter Solution in this circumstance, is being done to intentionally hide from the American people a future vote that Members of Congress may take on the Senate-passed health care legislation;
Whereas the deceptive behavior demonstrated by the Democratic Leadership has brought discredit upon the House of Representatives; and 
Whereas the Democratic leadership has willfully abused its power to chart a legislative course for the Senate health care bill that is deliberately calculated to obfuscate what the House will vote on, in an illegitimate effort to confuse the public and thereby fraudulently insulate certain Representatives from accountability for their conduct of their offices: Now, therefore, be it 
 
That the House disapproves of the malfeasant manner in which the Democratic Leadership has thereby discharged the duties of their offices.  
 
